Citation Nr: 1109380	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include depression.  Through his statements and testimony, he alleges that he first started feeling depressed during basic training.  He further alleges that these feelings have continued and worsened ever since, and that he avoided seeking treatment until 1978 due to his perceived stigma associated with having a psychiatric disorder.

The Veteran filed his present claim seeking service connection for a psychiatric disorder in September 2005.  A review of the Veteran's claims folder reveal VA treatment reports beginning in 1987 noting the Veteran's long history of depression.  A January 1988 treatment report noted the Veteran's reported history of depression for the past 15 to 20 years.

In a March 2008 statement, the Veteran's brother noted that the Veteran had changed significantly after returning from Vietnam.  He reported that the Veteran became increasingly withdrawn and that his symptoms have worsened over time.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the circumstances of this case, the Board finds that the Veteran must be afforded a VA examination to determine whether there is any relationship between his current acquired psychiatric disorder and his military service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (holding that lay statements are competent on observable inservice symptoms).  

Accordingly, the claim is remanded for the following actions:

1.  The Veteran must be afforded the appropriate VA examination to determine the etiology of any current psychiatric disorder found.  The claims folders must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service medical records, as well as the Veteran's lay statements, the examiner must provide an opinion as to whether the Veteran's current psychiatric disorder was caused by or aggravated by his military service.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim for entitlement to service connection for a psychiatric disorder, including depression.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


